—Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered May 25, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
The trial court properly denied defendant’s motion to dismiss on speedy trial grounds since the People did not exceed the six-month statutory limit. The sole interval at issue is the 28-day period from January 10, 1995 to February 7, 1995. Even assuming, arguendo, that the People were not ready on January 10th, their submission of a certificate of readiness on January 13th tolled the “speedy trial clock” from the date of filing until the next adjourned date, which was February 7th (People v Stirrup, 91 NY2d 434). It is undisputed that once this period is excluded, the total amount of includable delay does not reach the statutory limit.
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.